DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0174517 to Lee et al.

As per claim 1, Lee et al. teach a method of detecting threshold voltage shift, applied to a pixel driving circuit which is electrically coupled to a control line, a voltage line and a detection node, respectively, comprising: 
in a detection cycle including a setting phase (Fig. 7, t1/t2) and a detection phase (Fig. 7, t3), 
in the setting phase (Figs. 8A-8B), controlling a transistor included in the pixel driving circuit to be in a biased state (Figs. 8A-8B, transistors ST1 and ST2 are in a forward bias state); 
in the detection phase, providing a preset control voltage signal to the control line (Fig. 8C, voltages applied to Sk and SEk during t3), providing a preset voltage signal to the voltage line (Fig. 8C, EVL, voltages in Dj and Ru), and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node (Fig. 8C, paragraphs 110-111).

As per claim 2, Lee et al. teach the method according to claim 1, wherein the pixel driving circuit includes a data writing circuit (Fig. 8A, ST1), a driving circuit (Fig. 8A, DT) and a compensation control circuit (Fig. 8A, ST2); the control line includes a gate line (Fig. 8A, Sk) and a compensation control line (Fig. 8A, SEk); the voltage line includes a power supply voltage line (Fig. 8A, EVL), a data line (Fig. 8A, Dj), and an external compensation line (Fig. 8A, Ru); 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: in the setting phase, controlling a data writing transistor included in the data writing circuit, a driving transistor included in the driving circuit, or a compensation control transistor included in the compensation control circuit to be in the biased state (Figs. 8A-8B, ST1 and ST2 are controlled to be forward-biased).

As per claim 3, Lee et al. teach the method according to claim 1, wherein the pixel driving circuit includes a data writing circuit (Fig. 8A, ST1), a driving circuit (Fig. 8A, DT) and a compensation control circuit (Fig. 8A, ST2); the control line includes a gate line (Fig. 8A, Sk) and the compensation control line (Fig. 8A, SEk); the voltage line includes a power supply voltage line (Fig. 8A, EVL), a data line (Fig. 8A, Dj) and an external compensation line (Fig. 8A, Ru); wherein in the detection phase, providing a preset control voltage signal to the control line (Fig. 7, voltages in SCANk and SENSk during t3), providing a preset voltage signal to the voltage line (Fig. 8C, SVdata1 and EVL), and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node, includes: in the detection phase, providing a corresponding gate driving voltage signal to the gate line, providing a corresponding data voltage to the data line, providing a corresponding power supply voltage to the power supply voltage line, and determining a threshold voltage shift state of a data writing transistor included in the data writing circuit according to the electric potential of the detection node (Fig. 8C, paragraphs 110-111); or, providing a corresponding compensation control voltage signal to the compensation control line, providing a corresponding compensation voltage signal to the external compensation line, and determining a threshold voltage shift state of a compensation control transistor included in the compensation control circuit according to the electric potential of the detection node; or, providing a corresponding power supply voltage to the power supply voltage line, providing a corresponding gate driving voltage signal to the gate line, providing a corresponding data voltage to the data line, and determining a threshold voltage shift state of a driving transistor included in the driving circuit according to the electric potential of the detection node.

As per claim 4, Lee et al. teach the method according to claim 2, wherein a control electrode of the data writing transistor is electrically coupled to the gate line; a first electrode of the data writing transistor is electrically coupled to the data line; and a second electrode of the data writing transistor is electrically coupled to a control terminal of the driving circuit (Fig. 8C); the pixel driving circuit further includes an energy storage circuit (Fig. 8C, Cst); a first terminal of the energy storage circuit is electrically coupled to the control terminal of the driving circuit; a second terminal of the energy storage circuit is electrically coupled to the detection node (Fig. 8C); wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: in the setting phase, controlling providing a first voltage signal to the data line and providing a positive voltage signal or a negative voltage signal to the gate line, to control the data writing transistor to be in a forward biased state or a reverse biased state (Fig. 8A-8B, ST1 is both forward and reversed biased during the setting stage).

As per claim 6, Lee et al. teach the method according to claim 2, wherein a control electrode of the compensation control transistor is electrically coupled to the compensation control line, a first electrode of the compensation control transistor is electrically coupled to the detection node, and a second electrode of the compensation control transistor is electrically coupled to the external compensation line (Figs. 8A-8C); 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: 
in the setting phase, controlling providing a second voltage signal to the external compensation line (Fig. 8A, VREF) and providing a positive voltage signal or a negative voltage signal to the compensation control line, to control the compensation control transistor to be in a forward biased state or a reverse biased state (Fig. 8A, ST2 is forward biased).

As per claim 8, Lee et al. teach the method according to claim 2, wherein a control electrode of the driving transistor is a control terminal of the driving circuit; a first electrode of the driving transistor is electrically coupled to the power supply voltage line; a second electrode of the driving transistor is electrically coupled to the detection node (Figs. 8A-8C); 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: 
in the setting phase, providing a preset second data voltage to the data line (Fig. 8B, SVdata1) and providing a third gate driving voltage signal to the gate line (Fig. 7, SCANk during t2), thereby enabling the data writing circuit to control writing the second data voltage into the control electrode of the driving transistor, and providing a preset second power supply voltage (Fig. 8B, EVL) to the power supply voltage line to control the driving transistor to be in the biased state.

As per claim 11, Lee et al. teach a threshold voltage shift detection device, applied to a pixel driving circuit which is electrically connected to a control line, a voltage line and a detection node, respectively, comprising a setter (Fig. 8A, ST1, SW1, SW2) and a detector (Fig. 8A, ST2, SW1, SW2); 
wherein the setter is configured to, in a setting phase (Fig. 7, t1/t2), control a transistor included in the pixel driving circuit to be in a biased state (paragraph 107, DT is forward biased); 
the detector is configured to, in a detection phase, provide a preset control voltage signal to the control line (Fig. 7, voltages to Sk and SEk during t3), provide a preset voltage signal to the voltage line (Fig. 8C, SVdata1 and EVL), and determine a threshold voltage shift state of the transistor according to an electric potential of the detection node (Fig. 8C, paragraphs 110-111).

As per claim 12, Lee et al. teach the method according to claim 3, wherein a control electrode of the data writing transistor is electrically coupled to the gate line; a first electrode of the data writing transistor is electrically coupled to the data line; and a second electrode of the data writing transistor is electrically coupled to a control terminal of the driving circuit (Fig. 8A-8B); the pixel driving circuit further includes an energy storage circuit (Figs. 8A-8B, Cst); a first terminal of the energy storage circuit is electrically coupled to the control terminal of the driving circuit; a second terminal of the energy storage circuit is electrically coupled to the detection node; 
wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: 
in the setting phase (Figs. 8A-8B), controlling providing a first voltage signal to the data line (Fig. 8B, SVdata1) and providing a positive voltage signal or a negative voltage signal to the gate line (Fig. 7), to control the data writing transistor to be in a forward biased state (Fig. 8B) or a reverse biased state (Fig. 8A).

As per claim 14, Lee et al. teach the method according to claim 3, wherein a control electrode of the compensation control transistor is electrically coupled to the compensation control line, a first electrode of the compensation control transistor is electrically coupled to the detection node, and a second electrode of the compensation control transistor is electrically coupled to the external compensation line (Figs. 8A-8B, see connections of transistor ST2); wherein in the setting phase (Fig. 7, t1/t2), controlling a transistor included in the pixel driving circuit to be in a biased state (paragraph 107), includes: in the setting phase, controlling providing a second voltage signal to the external compensation line (Fig. 8A, VREF) and providing a positive voltage signal or a negative voltage signal to the compensation control line, to control the compensation control transistor to be in a forward biased state (Fig. 8A, ST2) or a reverse biased state (Fig. 8B, ST2).

As per claim 16, Lee et al. teach the method according to claim 3, wherein a control electrode of the driving transistor is a control terminal of the driving circuit; a first electrode of the driving transistor is electrically coupled to the power supply voltage line; a second electrode of the driving transistor is electrically coupled to the detection node (Fig. 8A-8B, see connections of transistor DT); wherein in the setting phase, controlling a transistor included in the pixel driving circuit to be in a biased state, includes: in the setting phase, providing a preset second data voltage to the data line  and providing a third gate driving voltage signal to the gate line (Fig. 7, Sk and SEk signals during t1/t2), thereby enabling the data writing circuit to control writing the second data voltage into the control electrode of the driving transistor (Fig. 8B), and providing a preset second power supply voltage to the power supply voltage line (Fig. 8B, EVL) to control the driving transistor to be in the biased state (paragraph 107).

Allowable Subject Matter

Claims 5, 7, 9, 10, 13, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694